DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 18 December 2019.  In view of this communication, claims 1-13 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 18 December 2019 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ceiling Fan Motor with Shield Member on Rotor.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 2016/0111940 A1), hereinafter referred to as “Oyama”, in view of Yang et al. (US 2010/0109465 A1), hereinafter referred to as “Yan”, and Kloepzig et al. (WO 2013/026693 A2), hereinafter referred to as “Kloepzig”.
Regarding claim 1, Oyama discloses a motor [210] (fig. 1, 7; ¶ 0111), comprising: 
a rotor [250] which is rotatable with a central axis [J] that extends vertically as a center and in which a rotor magnet [40] is disposed (fig. 7; ¶ 0112); 
a stator [130] which faces the rotor [250] in a radial direction (fig. 7; ¶ 0112); and 
a position detection part [62a-62c] which is located on one side of an axial direction of the rotor magnet [40] and which detects a magnetic flux of the rotor magnet (fig. 7; ¶ 0073-0075).

    PNG
    media_image1.png
    668
    744
    media_image1.png
    Greyscale

Oyama does not disclose that, in the rotor magnet [40], a plurality of magnetization regions magnetized with different polarities are alternately disposed in a circumferential direction. 


    PNG
    media_image2.png
    491
    731
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor magnet of Oyama having the rotor structure with alternating poles in the circumferential direction as taught by Yang, in order to precisely control the electromagnetic force and drive the rotor continuously in the same direction (¶ 0008 of Yang).
Oyama, in view of Yang, still does not disclose that the rotor [250] comprises a shield member which faces, in an axial direction, a part of the rotor magnet [40] on the one side of the axial direction of the rotor magnet [40].
Kloepzig discloses a motor comprising a rotor [1] and a stator [2] (fig. 1-2; ¶ 0022), wherein the rotor [1] comprises a shield member [5] which faces, in an axial direction, a 

    PNG
    media_image3.png
    636
    987
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Oyama having a shield member covering the rotor magnets as taught by Kloepzig, in order to reduce eddy currents and heat buildup in the permanent magnets thereby increasing the magnetization of the magnets and overall torque output (¶ 0024-0027 of Kloepzig).
Regarding claim 2, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 1, as stated above, wherein Yang further discloses that the rotor magnet [34] is segmented into a plurality of magnet pieces [p1/p2] disposed in the circumferential direction (fig. 1; ¶ 0025-0026).
Regarding claim 3, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 2, as stated above, wherein Yang further discloses that the magnet pieces [p1/p2] adjacent in the circumferential direction are disposed with gaps therebetween (fig. 1).
Regarding claim 4, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 1, as stated above, wherein Kloepzig further discloses that the shield member [5] contacts a surface of the rotor magnet [3] on the one side of the axial direction of the rotor magnet [3] (fig. 2; ¶ 0022; note that adding a shield member to the rotor of Oyama, would result in the shield member directly contacting the magnets [40]).  
Regarding claim 5, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 1, as stated above, wherein Kloepzig further discloses that the shield member [5] faces, in the axial direction, a part of each of the magnetization regions having different polarities adjacent in the circumferential direction (fig. 2; ¶ 0022; the “tubular” shield covers the entire surface of every magnet).
Regarding claim 6, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 5, as stated above, wherein Kloepzig further discloses that a circumferential-direction length of a part of the shield member [5] facing the magnetization regions in the axial direction is half or more of a circumferential-direction length of the magnetization regions (fig. 1-2; ¶ 0022; the “tubular” shield covers the entire surface of every magnet, making it’s circumferential length greater than that of the magnets).
Regarding claim 7, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 5, as stated above, wherein Kloepzig further discloses that a 
Regarding claim 13, Oyama, in view of Yang and Kloepzig, discloses an air blowing device [1] (fig. 1; ¶ 0025), comprising the motor according to claim 1, as stated above; and an impeller [2] fixed to the rotor [250] (fig. 1; ¶ 0025-0026).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama, Yang, and Kloepzig as applied to claim 1 above, and further in view of Zeisho et al. (JP 2012-217320 A), hereinafter referred to as “Zeisho”.
Regarding claim 8, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 1, as stated above, wherein the rotor [250] comprises a rotor housing [51/52] which is in a covered cylindrical shape (fig. 7; ¶ 0050-0051).  
Oyama does not disclose a rotor core which is in a cylindrical shape, held in an inner part of the rotor housing [51/52], and which holds the rotor magnet inside.
Zeisho discloses a motor comprising a rotor core [11] which is in a cylindrical shape, which is held in an inner part of the rotor housing [1], and which holds the rotor magnet [12] inside (fig. 1-4; ¶ 0013-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Oyama having a laminated rotor core holding the rotor magnets as taught by Zeisho, in order to direct the magnetic flux of the magnets thereby improving torque output while minimizing eddy currents within the rotor.

    PNG
    media_image4.png
    668
    1200
    media_image4.png
    Greyscale

Oyama, in view of Yang, Kloepzig, and Zeisho, still does not disclose the shield member is a same member as the rotor core.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shield member and the rotor core as a single component, in order to reduce the total number of components thereby reducing the overall cost of the motor.  Further, it has been held that the use of a one-piece construction instead of the structure as disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 9, Oyama, in view of Yang and Kloepzig, discloses the motor [210] according to claim 1, as stated above, wherein the rotor [250] comprises a rotor housing [51/52] which is in a covered cylindrical shape (fig. 7; ¶ 0050-0051).  

Zeisho discloses a motor comprising a rotor core [11] which is in a cylindrical shape, which is held in an inner part of the rotor housing [1], and which holds the rotor magnet [12] inside (fig. 1-4; ¶ 0013-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Oyama having a laminated rotor core holding the rotor magnets as taught by Zeisho, in order to direct the magnetic flux of the magnets thereby improving torque output while minimizing eddy currents within the rotor.
Oyama, in view of Yang, Kloepzig, and Zeisho, still does not disclose the shield member is a same member as the rotor housing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shield member and the rotor housing as a single component, in order to reduce the total number of components thereby reducing the overall cost of the motor.  Further, it has been held that the use of a one-piece construction instead of the structure as disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Allowable Subject Matter
Claim(s) 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor according to claim 1, wherein the shield member comprises: 
a plurality of shield parts which face, in the axial direction, a part of the rotor magnet on the one side of the axial direction; and 
a plurality of connecting parts which connect the shield parts adjacent in the circumferential direction to each other, and 
the shield member is in a ring shape in which the plurality of shield parts and the plurality of connecting parts are alternately disposed.
While the prior art discloses solid shield parts, as evidenced by Kloepzig, it does not disclose the alternating structure of shield and connecting parts as recited in claim 10, and shown in figures 4-5 of the application.  In combination with the other claimed limitations, this structure is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Elsasser et al. (US 5,173,814) discloses an external rotor motor comprising rotor magnets axially opposed to position sensors (fig. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834